HAWKINS, J.
Conviction is for perjury. Penalty, two years in penitentiary.
Motion to quash the indictment was made for the reason, among others, that there was a failure to aver that the alleged false statement was material to the matter under investigation. The indictment reveals the justness of the criticism, and the Assistant Attorney General confesses error, under authority of Bell v. State, 75 Tex. Cr. R. 401, 171 S. W. 239; Scott v. State, 75 Tex. Cr. R. 396, 171 S. W. 243; Adamson v. State (No. 6425) 234 S. W. 532, opinion delivered November 2, 1921, not yet [officially] reported; Highshaw v. State, 234 S. W. 220, opinion delivered October 26, 1921, not yet [officially] reported.
Judgment of the trial court is reversed, and prosecution ordered dismissed under the present indictment.